      Case 1-13-45519-nhl            Doc 459        Filed 01/16/19        Entered 01/16/19 14:00:58




KLESTADT WINTERS JURELLER                                     Hearing Date: January 16, 2019
  SOUTHARD & STEVENS, LLP                                     Hearing Time: 3:00 p.m. (EST)
200 West 41st Street, 17th Floor
New York, New York 10039-7203
Telephone: (212) 972-3000
Facsimile: (212) 972-2245
Fred Stevens

Special Counsel to David J. Doyaga,
  Chapter 7 Trustee

UNITED STATES BANKRUPTCY COURT
EASTERN DISTRICT OF NEW YORK
----------------------------------------------------------x
In re                                                    :
                                                         :             Chapter 7
HERMAN SEGAL,                                            :
                                                         :             Case No. 13-45519 (NHL)
                                   Debtor.               :
----------------------------------------------------------x

                          NOTICE OF AGENDA FOR HEARINGS
                     SCHEDULED FOR WEDNESDAY, JANUARY 16, 2019

Time and Date of Hearing:           January 16, 2019 at 3:00 p.m. (prevailing Eastern Time) (the
                                    “Hearing”).

Location of Hearing:                Courtroom of the Honorable Nancy Hershey Lord, United States
                                    Bankruptcy Judge, United States Bankruptcy Court for the Eastern
                                    District of New York, 271 Cadman Plaza East, Brooklyn, New
                                    York 11201-1800

Copies of Pleadings:                A copy of each of the pleadings may be viewed on the Court’s
                                    website at www.ecf.nyeb.uscourts.gov

I.    CONTESTED MATTERS

      A.     Trustees Motion for An Order Pursuant to Fed. R. Bankr. P. 9019 Approving a
             Stipulation of Settlement and Mutual Release Between (I) The Trustee and (II)
             (A) Chaim Miller, A/K/A Harry Miller, (B) Sam Sprei, A/K/A Shimmy Sprei
             and (C) 11-45 Ryerson Holdings, LLC [Docket No. 454] (Filed December 21,
             2018)

      Tentative Agenda No. on Court’s Agenda:                       ___
      Actual Agenda No. on Court’s Agenda:                          ___



                                                         1
Case 1-13-45519-nhl         Doc 459   Filed 01/16/19    Entered 01/16/19 14:00:58




Related Documents:

         1.    Stipulation of Settlement [Docket No. 454-1] (Filed December 21, 2018)

         2.    Proposed Order [Docket No. 454-2] (Filed December 21, 2018)

         3.    Notice of Hearing [Docket No. 454-3] (Filed December 21, 2018)

         4.    Affidavit of Service re Doc 454 [Docket No. 455] (Filed December 21, 2018)

     Status: This matter is going forward.

B.   Pretrial Conferences in the Following Adversary Proceedings Commenced
     September 9, 2015

     1. Adversary Proceedings Assigned to Mediation – These matters are going
        forward for status reports.

         a. Doyaga v. Rosenfeld; Adv. Pro. No. 15-1157

               i. Tentative Agenda No. on Court’s Agenda – ___

              ii. Actual Agenda No. on Court’s Agenda - ___

              iii. Mediation Order Entered on February 2, 2017

              iv. Fifth Pretrial Scheduling Order Entered on February 7, 2017

         b. Doyaga v. 567 Warren St. LLC, et al.; Adv. Pro. No. 15-1135

               i. Tentative Agenda No. on Court’s Agenda – ___

              ii. Actual Agenda No. on Court’s Agenda - ___

              iii. Mediation Order Entered on February 2, 2017

         c. Doyaga v. 11-45 Ryerson Holdings LLC, et al.; Adv. Pro. No. 15-1205

               i. Tentative Agenda No. on Court’s Agenda – ___

              ii. Actual Agenda No. on Court’s Agenda - ___

              iii. Mediation Order Entered on August 6, 2018

              iv. Trustee’s Motion for an Order Pursuant to Fed. R. Bankr. P. 9019 [Docket
                 No. 454]




                                           2
    Case 1-13-45519-nhl       Doc 459    Filed 01/16/19      Entered 01/16/19 14:00:58




            d.     Carl Caller v. Lincoln Life Insurance Company, Adv. Pro. No. 15-01192
                   (NHL)

                  i. Tentative Agenda No. on Court’s Agenda – ___

                 ii. Actual Agenda No. on Court’s Agenda - ___

                 iii. Mediation Order Entered on February 2, 2017

        2. Adversary Proceedings Where Answer was Filed and Scheduling Order has
           been Entered or Should be Entered

            a. Doyaga v. Yocheved Segal; Adv. Pro. No. 15-1136

                  i. Tentative Agenda No. on Court’s Agenda – ___

                 ii. Actual Agenda No. on Court’s Agenda - __

                 iii. Pretrial Scheduling Order Entered on February 12, 2016 at Docket No. 11


Dated: New York, New York
       January 16, 2019
                                                  KLESTADT WINTERS JURELLER
                                                   SOUTHARD & STEVENS, LLP


                                          By: /s/Fred Stevens
                                              Fred Stevens
                                              200 West 41st Street, 17th Floor
                                              New York, New York 10036-7203
                                              Tel: (212) 972-3000
                                              Fax: (212) 972-2245
                                              Email: fstevens@klestadt.com

                                                  Counsel to David J. Doyaga, as Chapter 7
                                                    Trustee




                                              3
